Citation Nr: 0312116	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-10324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty from June 1951 to May 1953.  
This case comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO decision which denied special monthly 
pension based on a need for regular aid and attendance.  (The 
veteran now receives special monthly pension at the 
housebound rate).  

In July 1998, the Board remanded the case for additional 
development of the evidence.  The RO then obtained various 
medical records, and the veteran failed to report for VA 
examination.  Contrary to due process, the RO did not 
thereafter review the issue on appeal, and (as pointed out in 
an October 2002 written presentation by the representative at 
the Board) the RO did not issue a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2002).  Thus this case must 
be returned to the RO for this purpose.  

Accordingly, the case is remanded to the RO for the following 
action:

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should review the issue of entitlement to 
special monthly pension based on the need 
for regular aid and attendance, with 
particular attention to evidence received 
since the last supplemental statement of 
the case.  

If the RO continues to deny the claim, it 
should issue a supplemental statement of 
the case to the appellant and 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


